A barrel of wine having an alcoholic content of 7.1 per cent. was found in defendant's possession. This possession was unlawful under the Act of March 27, 1923, P.L. 34, section 3. The mere possession was "prima facie evidence that the same was acquired, possessed and used in violation of the act" section 13. The majority opinion concedes this, but concludes that the jury should have been instructed that the possession was not unlawful unless it was intended for beverage purposes. This would be correct if there were any evidence in the case showing that the wine was not to be used as a beverage. To show this was a matter of defense. All the Commonwealth was required to prove at the outset was the possession. With the presumption of unlawful possession nothing further was necessary. The defendant in the present case offered nothing to remove the presumption or, in other words, to overcome the prima facie, and to show that it was not intended for beverage purposes and the agreement of counsel as to the facts, which is part of the record before us, states, referring to the contents of the cask, "the beverage thus produced was kept by him [the defendant] exclusively for use in his private dwelling." The trial judge very properly summarized the proof presented when he told the jury "if you find that the defendant did have in his possession, at that time, the wine, and if you further *Page 389 
find that it contained in excess of the half of one per cent. of alcohol by volume, that would be a violation of the one count in this indictment charging possession." The remark of the judge in his charge that unless the non-alcoholic character of the fruit juice from which the wine was produced was preserved by some admixture preventing fermentation, the wine came within the prohibition of the act, was apart from the real issue and even if we assume, arguendo, that it was incorrect, was harmless. In short, it was shown at the trial that the cask contained intoxicating wine, presumably held unlawfully, was found in defendant's possession, and he offered no testimony to bring it within any of the exceptions, which would remove the prima facie that it was so held.
I would affirm the judgment.
HENDERSON, J., joins in this dissent.